Chambers, J.
(concurring in dissent) — I concur with Justice Sanders’ dissent, but write separately concerning the Washington law regarding associational discrimination. I can think of no more insidious face of discrimination than firing an employee because of the race, or the age, or the religion of the employee’s spouse. I write separately to emphasize I do not read the majority to permit, under the guise of at will employment, the discharge of a woman because of the race of her husband. I do not read the majority to permit the discharge of a man because his employer finds his wife’s national origin offensive. And I do not believe the majority condones or would permit employer retaliation against an employee for the acts or conduct of the employee’s spouse. See generally Magula v. Benton Franklin Title Ins. Co., 79 Wn. App. 1, 901 P.2d 313 (1995).
The Legislature has declared the purpose of our Law Against Discrimination:
The legislature hereby finds and declares that practices of discrimination against any of its inhabitants because of race, creed, color, national origin, families with children, sex, marital status, age, or the presence of any sensory, mental, or physical disability . . . are a matter of state concern, that such discrimination threatens not only the rights and proper privileges of its inhabitants but menaces the institutions and foundations of a free democratic state.
RCW 49.60.010. If Diane Sedlacek was discharged because of her husband’s disability, she has a viable cause of action. *400Her husband’s disability fell within a category protected by the Law Against Discrimination. The public policy of this State was violated by this associational discrimination, and the law of this State gives her a remedy. While there may be reasonable limits to associational liability, an employer may not fire an employee because of her co-employee husband’s disability. Therefore, I would affirm the Court of Appeals and respectfully concur in dissent.
Ireland, J., concurs with Chambers, J.